DETAILED ACTION
Claims status
In response to the application filed on 05/03/2022, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-14, 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0351853 A1) in view of DA (US 2017/0055297 A1).
Regarding claim 1; Xiong discloses a method of wireless communication at a base station (BS), comprising: 
determining a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence and a second root ZC sequence (See Fig. 2: From the network device side, a gNB will configure preamble resources for a random access in system information, including root sequence indices, cyclic shifts and number of available random access preambles; ¶. [0278]); 
transmitting signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
receiving, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Ref#1, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Regarding claim 2; Xiong discloses the method wherein: determining a plurality of root sets further comprises determining root sets for each beam of a plurality of beams based on one or more parameters associated with each beam; and transmitting signaling that indicates the plurality of root sets to the UE further comprises transmitting one or more root sets over each beam of the plurality of beams (as shown in FIG. 2. Dedicated beam failure recovery resources (including resources such as preamble resources and time-frequency resources) are configured for a UE to perform a beam failure recovery, wherein the preamble resources include a dedicated cyclic shift indication, a root sequence indication, etc. The present invention also provides how the UE acquire the preamble resources for a beam failure recovery by acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated beam failure recovery resource information. ¶. [0276]).

Regarding claim 3; Xiong discloses the method wherein: each root set of the plurality of root sets correspond to one of a plurality of preamble sequences; the preamble sequence comprises aspects corresponding to the corresponding first root and the corresponding second root; and the aspects corresponding to the corresponding first root and the corresponding second root are received over a same time period and frequency range (See Fig. 2: determines the associated maximum number of preambles at the same time, and generates a preamble according to the root sequence configuration information and the cyclic shift configuration information in the preamble configuration information. ¶. [0360).

Regarding claim 12; Xiong discloses a base station (BS), comprising: a memory; and a processor communicatively coupled to the memory (Xiong: See Fig. 10 and its components as discussed in ¶. [0100]), wherein the processor is configured to: 
determine a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence and a second root ZC sequence (See Fig. 2: From the network device side, a gNB will configure preamble resources for a random access in system information, including root sequence indices, cyclic shifts and number of available random access preambles; ¶. [0278]); 
transmit signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
receive, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Ref#1, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Regarding claim 13; Xiong discloses the processor is configured to determine a plurality of root sets further comprises determining root sets for each beam of a plurality of beams based on one or more parameters associated with each beam; and 
the transceiver is further configured to transmit signaling that indicates the plurality of root sets to the UE further comprises transmitting one or more root sets over each beam of the plurality of beams (as shown in FIG. 2. Dedicated beam failure recovery resources (including resources such as preamble resources and time-frequency resources) are configured for a UE to perform a beam failure recovery, wherein the preamble resources include a dedicated cyclic shift indication, a root sequence indication, etc. The present invention also provides how the UE acquire the preamble resources for a beam failure recovery by acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated beam failure recovery resource information. ¶. [0276]).

Regarding claim 14; Xiong discloses the BS wherein: each root set of the plurality of root sets correspond to one of a plurality of preamble sequences; the preamble sequence comprises aspects corresponding to the corresponding first root and the corresponding second root; and the aspects corresponding to the corresponding first root and the corresponding second root are received over a same time period and frequency range (See Fig. 2: determines the associated maximum number of preambles at the same time, and generates a preamble according to the root sequence configuration information and the cyclic shift configuration information in the preamble configuration information. ¶. [0360).

Regarding claim 23; Xiong discloses a base station (BS), comprising: 
means for determining a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence and a second root ZC sequence (See Fig. 2: From the network device side, a gNB will configure preamble resources for a random access in system information, including root sequence indices, cyclic shifts and number of available random access preambles; ¶. [0278]); 
means for transmitting signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
means for receiving, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Ref#1, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Regarding claim 24; Xiong discloses the BS of claim 23, wherein: the means for determining a plurality of root sets further comprises determining root sets for each beam of a plurality of beams based on one or more parameters associated with each beam; and transmitting signaling that indicates the plurality of root sets to the UE further comprises transmitting one or more root sets over each beam of the plurality of beams (as shown in FIG. 2. Dedicated beam failure recovery resources (including resources such as preamble resources and time-frequency resources) are configured for a UE to perform a beam failure recovery, wherein the preamble resources include a dedicated cyclic shift indication, a root sequence indication, etc. The present invention also provides how the UE acquire the preamble resources for a beam failure recovery by acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated beam failure recovery resource information. ¶. [0276]).

Regarding claim 25; Xiong discloses the BS of claim 23, wherein: each root set of the plurality of root sets correspond to one of a plurality of preamble sequences; the preamble sequence comprises aspects corresponding to the corresponding first root and the corresponding second root; and the aspects corresponding to the corresponding first root and the corresponding second root are received over a same time period and frequency range (See Fig. 2: determines the associated maximum number of preambles at the same time, and generates a preamble according to the root sequence configuration information and the cyclic shift configuration information in the preamble configuration information. ¶. [0360).

Regarding claim 30; Xiong discloses a non-transitory computer-readable storage medium that stores instructions that, when executed by a processor of a base station (BS) (Xiong: See Fig. 10 and its components as discussed in ¶. [0100]), cause the BS to perform a method of wireless communication, the method comprising: 
determining a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence and a second root ZC sequence (See Fig. 2: From the network device side, a gNB will configure preamble resources for a random access in system information, including root sequence indices, cyclic shifts and number of available random access preambles; ¶. [0278]); 
transmitting signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
receiving, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Ref#1, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].


Allowable Subject Matter
Claims 4-11, 15-22, and 26-29 are objected to as being dependent upon the rejected base claims 1, 12, and 23, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amendment as filed on 05/03/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416